Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 1 of 54 PageID #: 1938



                                                                                            1:17cr153 2/12/2020 tp




                            UNITED STATES DISTRICT COURT Southern Disuict of Texas
                             SOUTHERN DISTRICT OF TEXAS F,LE0
                                   GALVESTON DIVISION HAY 1 4 014

    IN THE MATTER OF THE §                                                    Davi J. Bradley, clerk o
    APPLICATION OF THE UNITED §
    STATES OF AMERICA FOR AN §
    ORDER AUTHORIZING THE §                                 MISC. NO.
    INTERCEPTION OF WIRE AND §                                             > \4 wvc0*
    ELECTRONIC COMMUNICATIONS §
    TO AND FROM CELLULAR §                                  (UNDER SEAL)
    TELEPHONE NUMBER (832) 727-2669, §
    ELECTRONIC SERIAL NUMBER §
    (ESN) 99000103799259 (Target Device) §

                       AFFIDAVIT IN SUPPORT OF APPLICATION

                                       INTRODUCTION

    Your Affiant, Scott Wilki s, being duly swo , depose and state as follows:

             1. I am a Special Agent of the United States Drug Enforcement

    Administration within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the

    United States who is empowered by law to conduct investigations of, and to make arrests

    for offenses enumerated in 18 U.S.C. § 2516.

            2. I have been a Special Agent (S A) for the Drug Enforcement Administration

    (DEA) since July 2000. I received five (5) months of training in narcotics trafficking

    investigations and related legal matters at the DEA Training Academy in Quantico,

    Virginia. Prior to becoming a DEA Special Agent, I was a Houston Police Officer with

    the city of Houston, Te as, for approximately five years. Since becoming a narcotics law

    enforcement officer, I have participated in numerous complex conspiracy narcotics and

    money laundering investigations.
    Affidavit-Page 1
                                                                     YRUEpOF
                                                                     ATTEST            ;Y, Court
                                                                      DAVIDAF
                                                                      By                      JutyUerk
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 2 of 54 PageID #: 1939




             3. Your Affiant has received courses of instruction from the DEA relating to

     investigative techniques and the conducting of narcotics and financial investigations. In

     addition, your Affiant has conducted, in connection with these and other cases, follow-up

     investigations concerning the concealment of narcotics-produced assets, money, bank

     records, etc., and the identification of co-conspirators through the use of ledgers,

     telephone bills and records, and photographs, as related to drug trafficking.

            4. Your Affiant has initiated investigations involving the interception of wire

     communications and of electronic communications of digital display paging devices.

     Your Affiant is familiar with the ways in which narcotic traffickers conduct their

     business, including, but not limited to, their methods of importing and distributing

     controlled substances, their use of cellular telephones and digital display paging devices,

     and their use of numerical codes and code words to conduct their transactions.

            5-A. Your Affiant makes this Affidavit in sup ort of an Application for an Order

    Authorizing the Interception of Wire and Electronic Communications of Jose RUBIO-

     Villegas, aka Scrappy ; Alvaro ROMERO, aka “Varo ; Arturo ELIZONDO, k

     “Turo ; Cynthia LOPEZ; Renard SMITH, aka “G-Town”, aka “G”; Luisa

     GARCIA; Jose SALINAS, aka “Fred”; Cesar GARCIA; Andre GOINS, aka “Fat

    Rat ; Jose CASTILLO; Edward LNU, aka Eddie LNU, aka Eddie ROBINSON;

    FNU LNU #1, aka “Kike”; FNU LNU #2, aka “Lito”; Johnathan NORWOOD, aka

    “Snoop ; FNU LNU #3, aka “Gino”; FNU LNU #4, aka “Tito”; Dan LNU, aka

    “Dan the man”; Juan LNU, aka “Juanillo”; Rob LNU; Lee LNU; and JR G rcia,


    Affidavit-Page 2
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 3 of 54 PageID #: 1940




     aka Junior (hereinafter, collectively referred to as, Target Subjects ), and others yet

    unknown, to and from:

                       (a) telephone number (Mobile Identification Number [MIN])1 832-727-
                           2669, Electronic Serial Number (ESN)2 99000103799259, (hereinafter
                           “Target Device).

             5-B. According to Verizon, the Target Device is a Pre-paid mobile telephone

    sold by Page Plus Cellular with no subscriber information. According to Verizon, the

    Target Device had no subscriber information. Your Affiant knows, based on his experience

    with high level drug trafficking organizations (DTO), that it is a common practice for drug

    traffickers to not provide their personal information when purchasing cellular phones in an effort

    to thwart law enforcement detection. Jose RUBIO-Ville as, aka “Scrappy” (hereinafter

    referred to as RUBIO”) has been identified as using the Target Device. Based on

    current and past DEA Galveston Resident Office (GRO) wire and electronic intercepts

    over the cellular phones of Alvaro ROMERO (hereinafter referred to as “ROMERO”),

    and Arturo ELIZONDO (hereinafter referred to as “ELIZONDO”), ROMERO, and

    ELIZONDO have been identified as leaders within a cocaine, and marijuana DTO.

    RUBIO has been identified as a multi-kilogram cocaine source of supply. Identification

    of DTO members have been the result of investigative techniques, which includes Title

    ITT intercepted calls, recorded telephone conversations, telephone toll analysis, physical

    surveillance, confidential source information, undercover purchases of narcotics, and

    seizures of narcotics.


    1 A telephone s MIN, in the United States is the telephone s 10-digit telephone number.
    2 The Target Device is identified by means of an ESN number. Each ESN number is unique to that
    subscribers account.
    Affidavit-Page 3
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 4 of 54 PageID #: 1941




              5-C. On February 14, 2014, DBA GRO initiated a wire and electronic intercept

     over the cellular phone used by ROMERO (ROMERO Target Telephone #1),

     incorporated by reference to prior affidavit #1. On February 25, 2014, based on

     intercepted calls over the ROMERO Target Telephone #1, Andre GOINS, aka Fat

     Rat, was arrested with 18 ounces of cocaine he received from ROMERO (see

     paragraphs 13, and 51). Intercepted calls indicated that ELIZONDO, who was using the

     ELIZONDO Target Telephone #1, was the source of the cocaine. On March 21, 2014,

     DBA GRO initiated the continued wire and electronic intercept over the ROMERO

     Target Telephone #1, and a wire and electronic intercept over the ELIZONDO Target

     Telephone #1, incorporated by reference to prior affidavit #2. Flowever, upon

     activation of the interception over ROMERO Target Telephone #1, ROMERO

     terminated use of that phone. Intercepted calls over the ELIZONDO Target Telephone

     #1 indicated that ROMERO was no using the ROMERO Target Telephone #2 to

     conduct his na cotics business. On April 23, 2014, DBA GRO initiated the continued

     wire and electronic intercept over the ELIZONDO Target Telephone #1, and initiated a

     wire and electronic intercept over the ROMERO Tar et Telephone #2, incorporated by

     reference to prior affidavit #3. Prior affidavit #1, prior affid vit #2, and prior

     affidavit #3, are incorporated by reference, collectively, as prior affidavits. Currently,

     DBA GRO is intercepting the ELIZONDO Target Telephone #1, and the ROMERO

     Tar et Telephone #2. Intercepted calls over the ELIZONDO Target Telephone #1,

     indicate that RUBIO is using the Target Device to conduct his narcotics business.


     Affidavit-Pa e 4
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 5 of 54 PageID #: 1942




            6. Except where otherwise noted, the information set forth in this affidavit has

     been provided to your Affiant directly or indirectly by agents of the DEA or other law

     enforcement officers. Unless otherwise noted, wherever in this affidavit your Affiant

     asserts that a statement was made, the information was provided by another law

     enforcement officer (who may have either direct or hearsay knowledge of the statement)

     to whom your Affiant has spoken to, or whose report your Affiant has read and reviewed.

     Such statements are among many statements made by others and are stated in substance,

     unless otherwise indicated. Similarly, information resulting from surveillance does not

     necessarily set forth your Affiant s personal observations, except where otherwise

     indicated, but rather has been provided directly or indirectly by other law enforcement

     officers who conducted such surveillance.

            7. Your Affiant has participated in the investigation of the above-described

     offenses and persons, has reviewed written reports concerning the progress of such, and

     has received and reviewed reports, both written and oral, from other law enforcement

     officers. Because this affidavit is being submitted for the limited puipose of securing

     authorization for the interception of wire and electronic communications to and from the

     Target Device, your Affiant has set forth only the facts which your Affiant believes are

     necessary to establish probable cause for a court order authorizing the interception of

     wire and electronic communications. Your Affiant is familiar with all aspects of this

     investigation, and on the basis of this familiarity, your Affiant alleges the facts contained

    herein to show as stated in the following paragraphs.


    Affidavit-Page 5
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 6 of 54 PageID #: 1943




                                                     SUBJECT OFFENSES

              8. As a result of my personal participation in this investigation and my

     knowledge from reports and conversations with other law enforcement officers, your

     Affiant believes the facts contained in this affidavit show that there is probable cause to

     believe that the Target Subjects, and others yet unknown (hereinafter, collectively,

      Subjects ) have committed, are committing, and will continue to commit the offenses

     enumerated in 18 U.S.C. § 2516, namely, the illegal importing, receiving, concealing,

     distributing, buying, selling, or otherwise dealing in controlled substances, conspiracy to

     do the same, use of a communication facility to facilitate the above offenses, in violation

     of 21 U.S.C. §§ 841, 843(b), 846, 952, 960, and 963, money laundering and attempts and

     conspiracies to do the same, in violation of 18 U.S.C. §§ 1956, and 1956(h), and

     engaging in monetary transactions in criminally derived property, and attempts and

     conspiracies to do the same,, in violation of 18 U.S.C. §§ 1956(h) andl957.3

                                                      OBJECTIVES

             9-A. There is probable cause to believe that the particular wire and electronic

     communications of the Tar et Subjects, and others yet unknown, to and from the

    Target Device, concerning the aforementioned offenses, including evidence of the

    identities and roles of other participants in the illegal narcotics activities, the manner in

    which those activities are conducted, other locations used in furtherance of those

    activities, and the distribution of controlled substances and monies used in and obtained


    ¦3 Affiant believes probable cause exists that information will be received concerning the Tar et Subjects
    aiding and abetting the offenses described above, in violation of 18 U.S.C. § 2.
    Affidavit-Page 6
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 7 of 54 PageID #: 1944




     by the activities, will be obtained through the interception of wire and electronic

     communications for which authorization is applied herewith. In particular, it is expected

     that these wire and electronic communications will involve discussions of the Target

     Subjects and others yet unknown which will reveal the following:

             9-B. the manner, scope, and e tent of the criminal enterprise designed to

     facilitate the possession with intent to distribute, the distribution, and importation of

     cocaine, and marijuana;

             9-C. the identity and location of resources utilized to operate the criminal

     enterprise and the proceeds derived from the criminal activities;

             9-D. the identities of persons financing, paying for, and receiving proceeds of

     the distribution of controlled substances (i.e., cocaine, and marijuana), and conducting

     agreements to launder or otherwise conceal the source or ownership of the proceeds

     obtained from the drug trafficking activities, including violations of transaction reporting

     require ents, and the identities of those persons and institutions that are facilitating the

     concealment of such proceeds;

            9-E. the location and source of stashes of cocaine, and marijuana, and the means,

    manner, and methods by which the narcotics are transported and distributed;

            9-F. the full nature and identity of the enter rise engaged in or affecting

    interstate or foreign commerce, which is being conducted through a pattern of drug

    trafficking;

            9-G. the precise nature and scope of these illegal activities, particularly the


    Affidavit-Page 7
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 8 of 54 PageID #: 1945




     identities and roles of additio al co-co spirators who, as of yet, are not identified.

                                     PRIOR APPLICATIONS

             10-A. Your Affiant has been informed that a review was complete on May 5,

     2014 of the electronic surveillances indices of the DBA, FBI, and Immigration Customs

     Enforcement (ICE). Based on these reviews, your Affiant has been informed that, other

     than the following applications, no other applications to intercept the wire, oral or

     electronic communications of any of the named Tar et Subjects, target facilities or such

     applications related to this investigation have been made.

             10-B. On November 18, 2013, in the United States District Court for the Southern

     District of Texas, the Honorable Judge Keith Ellison signed an Order to intercept the wire

     communications of ROMERO. (ROMERO was listed as a Target Interceptee on this

     prior application however ROMERO was not the user of the Target Device, and

     ultimately, was never intercepted during the period of interception.)

             10-C. On September 9, 2010, in the United States District Court for the Eastern

     District of Missouri, the Honorable Judge Jean C. Hamilton signed an Order to intercept

     the wire communications of Jose SALINAS.

             10-D. On November 17, 1994, in the United States District Court for the Eastern

    District of Louisiana, the Honorable Judge Edith Brown Clement signed an Order to

    intercept the wire communications of Renard SMITH.

            10-E. On February 14, 2014, in the United States District Court for the Southern

    District of Texas, the Honorable Judge Gregg J. Costa signed an Order to intercept the


    Affidavit-Page 8
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 9 of 54 PageID #: 1946




     wire communications of Alvaro ROMERO, Cynthia LOPEZ, Renard SMITH, Luisa

     GARCI , Jose SALINAS, FNU LNU #1, and FNU LNU #2. The interception began

     on February 14, 2014, and termin ted on March 15, 2015. The wire was sealed on March

     19,2014.

              10-F. On March 21, 2014, in the United States District Court for the Southern

     District of Texas, the Honorable Judge Gregg J. Costa signed an Order to intercept the

     wire communications (ELIZONDO Target Telephone #1, and ROMERO Target

     Telephone #1) of Alvaro ROMERO, aka Varo ; Arturo LNU; Cynthia LOPEZ;

     Renard SMITH, aka G-Town , aka G ; Luisa GARCIA; Jose SALINAS, aka

      Fred ; Cesar GARCIA; Andre GOINS, aka “Fat Rat ; Jose CASTILLO; Eddie

     ROBINSON; FNU LNU #1, aka “Kike ; FNU LNU #2, aka “Lito,” and Johnathan

     NORWOOD, aka “Snoop”. The interception began on the same day for ELIZONDO

     Target Telephone #1. No calls were intercepted over the ROMERO Target Telephone

     #1 as ROMERO had terminated us of his cellular phone just prior to activation of the

     wi e intercept. Interception over ELIZONDO Target Telephone #1 terminated on April

     19,2014.

             10-G. On April 23, 2014, in the United States District Court for the Southern

     District of Texas, the Honorable Judge Gregg J. Costa signed an Order to intercept the

     wire and electronic communications (ELIZONDO Target Telephone #1, and

     ROMERO Target Telephone #2) of Alvaro ROMERO, aka “Varo ; Arturo

     ELIZONDO, aka “Turo”; Cynthia LOPEZ; Renard SMITH, aka “G-Town”, aka


     Affidavit-Page 9
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 10 of 54 PageID #:
                                    1947




     G ; Luisa GARCIA; Jose SALINAS, aka Fred ; Cesar GARCIA; Andre GOINS,

   aka Fat Rat ; Jose CASTILLO; Edward LNU, aka Eddie LNU, aka Eddie

   ROBINSON; FNU LNU #1, aka “Kike ; FNU LNU #2, aka “Lito”; Johnathan

   NORWOOD, aka “Snoop”; FNU LNU #3, aka “Gino”; FNU LNU #4, aka “Tito”;

   FNU LNU #5, aka “Scrappy,” ka “Scrap”; Dan LNU, aka “Dan the man”; Juan

   LNU, aka “Juanillo”; Rob LNU; and Lee LNU. The interception began on the same

   day for ELIZONDO Target Telephone #1, and ROMERO Target Telephone #2.

   Interception over both phones will terminate on May 22, 2014.

            10- H. On May 5, 2014, in the United States District Court for the Southern

   District of Texas, the Honorable Judge Gregg J. Costa signed an Order to intercept the

   wire communications of Miguel Gerardo RODRIGUEZ, aka Chato”; Alvaro

   ROMERO, aka Varo ; Edgar Alejandro ONTIVEROS-Guerra; Alexander Cesar

   ALONSO-Mascorro aka Guero”; Romeo LNU V lerio CELEDON-Zapata; and

   Luis Carlos VILLARREAL. The interception began on May 5, 2014, and will

   terminate on June 3, 2014.

                        IDENTIFICATION OF TARGET SUBJECTS

           11- A. As set forth more fully below, the investigation to date, including

   Confidential Source (CS) intelligence, toll record analysis, and underco er purchases of

   evidence, have revealed certain facts regarding the Tar et Subjects and their

   participation in narcotics trafficking and money laundering, as follows:

           11-B. Jose RUBIO-Villegas, aka “Scrappy, whose address is believed to be in


   Affidavit-Page 10
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 11 of 54 PageID #:
                                    1948




   a condominium complex located on Leader Street in Houston, Texas, has been identified

   as a cocaine source of supply for this DTO. Intercepted calls over the ELIZONDO

   Target Telephone #1 indicate that RUBIO, while using the Ta et Device, supplies

   ELIZONDO with cocaine.

            11-C. Alv ro ROMERO, whose address is 15206 Merritt Lane, Houston, Texas

   77060, is a leader within the DTO distributing large quantities of cocaine and marijuana

   in Harris County, and surrounding areas, as well as the state of Louisiana.

            11-D. Cynthia LOPEZ (hereinafter referred to as C. LOPEZ ), whose address

   is 16419 Pinon Vista Drive, Houston, Texas 77095, as discussed in prior affidavits, is a

   courier for the DTO.

            11-E. Renard Dewayne SMITH (hereinafter referred to as R. SMITH”),

   whose address is 15115 Harness Lane, Webster, Texas 77598, as discussed in prior

   affidavits, is a distributor of narcotics for the DTO. On September 23, 1993, R. SMITH

   was arrested for Delivery of a Controlled Substance and on May 15, 1995, was sentenced

   to eight (8) years probation. On February 15, 1997, R. SMITH was arrested for

   Delivery of a Controlled Substance PG 1 <= 4g < 200g and on October 29, 1997, was

   sentenced to three (3) years confinement. On April 27, 2005, R. SMITH was arrested

   for Possession of Marijuana and on August 23, 2005, and was fined $200.00. On

   September 29, 2005, R. SMITH was arrested Delivery of a Controlled Substance >= 4g

   < 200g and for Unlawful Possession of a Firearm by a Felon. On December 20, 2005, R.

   SMITH was indicted federally on the aforementioned charges and on August 25, 2006,


   Affi avit-Page 11
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 12 of 54 PageID #:
                                    1949




   he was convicted to seve (7) years federal confinement a d eight (8) years supervised

   release. R. SMITH is currently on federal probation until October 5, 2019.

           11-F. Luisa Ann GARCIA (hereinafter referred to as, L. GARCIA ), whose

   address is N Doffing Rd/W 3 ! Mile, Mission, Te as 78574, as discussed in prior

   affidavits, is believed to be a drug and money courier for the DTO.

           11-G. Jose Alfredo SALINAS, aka Fred (hereinafter referred to as,

    SALINAS ), whose address is believed to be 5101 Isidro Circle, Mission, Texas 78574,

   as discussed in prior affidavits, is believed to be a marijuana source of supply for the

   DTO. On August 22, 2008, SALINAS was arrested for Possession of Marijuana <= 50
                                                  i

   pounds < 5 pounds and on December 18, 2008, was sentenced to five (5) years

  probation.

           11-H. Arturo ELIZONDO is believed to reside in a gated community located in

  the 6800 block of Turtlewood Drive, Houston, Te as 77072. Intercepted calls over the

  ELIZONDO Target Telephone #1 indicate that ELIZONDO is a multi-kilogram

  cocaine distributor, supplied by RUBIO.

           11-1. Andre GOINS, aka “Fat Rat,” who resides at 3648 Taylor Street, Lake

  Charles, Louisiana 70607, is a cocaine and marijuana customer to ROMERO.

  Interce ted calls over the ROMERO Target Telephone #1 indicate that GOINS travels

  from Lake Charles, Louisiana, to the Houston, Te as, area to purchase cocaine and

  marijuana from ROMERO. See paragraphs 13, and 51.

          11-I. Cesar GARCIA, whose address is unknown, is a drug associate to


  Affidavit-Pa e 12
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 13 of 54 PageID #:
                                    1950
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 14 of 54 PageID #:
                                    1951




  ROMERO. Intercepted calls over the ROMERO Target Telephone #1 indicate that

   GARCIA is responsible for distributing narcotics for ROMERO.

           11-K. Jose CASTILLO, whose address is unknown, is a drug associate to

   ROMERO. Intercepted calls over the ROMERO Target Telephone #1 indicate that

   CASTILLO orders cocaine and marijuana from ROMERO.

           11-L. Edward LNU, aka Eddie LNU, aka Eddie ROBINSON, whose address is

   believed to be 500 Airtex Drive, Apt 602, Houston, Texas 77090, is a drug associate to

   ELIZONDO and ROMERO. Intercepted calls over the ELIZONDO Tar et

   Telephone #1 indicate that Edward LNU is a facilitator in the drug business for

   ELIZONDO. Intercepted calls also indicate that Edward LNU has his own cocaine

   customers. S ee paragraphs 21-22.

           11-M. FNU LNU #1, aka Kike, is believed to reside in Mission, Texas, which

   is located on the Texas and Mexico Border. Intercepted calls over the ROMERO

   Target Telephone #1 indicate that Kike is a marijuana source of supply to

   ROMERO.

           11-N. FNU LNU #2, aka “Lito, whose address is unknown, is a marijuana

   custo er to ROMERO, based on intercepted calls over the ROMERO Target

   Telephone #1.

           1 i-O. Johnathan NORWOOD, whose address is 1401 Kirkman Street, Lake

   Charles, Louisiana 70601, is a marijuana customer of ROMERO. See paragraphs 14,


   and 51.


   Affidavit-Page 13
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 15 of 54 PageID #:
                                    1952




           11-P. FNU LNU #3, aka Gino, whose address is unknown, is a drug associate

   to ELIZONDO. Based on a DBA GRO wire intercept over the ELIZONDO Target

   Telephone #1, ELIZONDO and Gino, were intercepted discussing the price of

   cocaine.


           11-Q. FNU LNU #4, aka Tito,” whose address is unknown, is a cocaine

   cus omer of ELIZONDO. Based on a DBA GRO wire intercept over the ELIZONDO

   Target Telephone #1, ELIZONDO and “Tito,” were intercepted discussing the arrival

   of cocaine to ELIZONDO for distribution to “Tito.”

          11-R. Ju n LNU, aka “Juanillo,” whose address is unknown, is a cocaine

   customer of ELIZONDO. Based on a DBA GRO wire intercept over the ELIZONDO

   Tar et Telephone #1, ELIZONDO and Juan LNU, aka “Juanillo,” were intercepted

   discussing ELIZONDO supplying Juan LNU with cocaine.

          11~S. Rob LNU, whose address is unknown, is a cocaine customer of

   ELIZONDO. Based on a DBA GRO wire intercept over the ELIZONDO T rget

  Telephone #1, Rob LNU was intercepted ordering seven (7) ounces of cocaine from

  ELIZONDO.

          11-T, Lee LNU, whose address is unknown, is a cocaine customer of

  ELIZONDO. Based on a DBA GRO wire intercept over the ELIZONDO Tar et

  Telephone #1, Lee LNU was intercepted ordering two (2) ounces of cocaine from

  ELIZONDO.

          11-U. JR GARCIA, aka “Junior,” whose address is 330 Harvard, Houston,


  Affidavit-Page 14
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 16 of 54 PageID #:
                                    1953




   Texas 77007, is a cocaine distributor for ELIZONDO. Intercepted calls over the

   ELIZONDO Target Telephone #1, indicate that ELIZONDO supplies GARCIA with

   cocaine, and then he (GARCIA) distributes to customers that travel from Austin, Texas.

   See paragraph 42.

           11-V. Dan LNU, aka an the man, whose address is unknown, is a cocaine

   customer of this DTO. Based on a DBA GRO wire and electronic intercept over the

   ELIZONDO Target Telephone #1, ELIZONDO, and Edward LNU, discussed an

   LNU picking up three (3) ounces of cocaine from Edward LNU.

                        BACKGROUND AND PROBABLE CAUSE

      FACTUAL BASIS FOR THE INTERCEPTION OF THE TARGET DEVICES

           12. As detailed in prior affidavits, since December 2013, the DBA GRO has

   been investigating the ROMERO DTO that is based in Harris and Galveston County,

   Texas. This investigation led to a wire interception which confirmed that this DTO is

   responsible for distributing kilogram quantities of cocaine, and pound quantities

   marijuana. The DTO operates out of Houston, Texas, in the Southe District of Te as,

   and distributes narcotics within Galveston and Harr s counties in the State of Texas, as

   well as the trafficking of narcotics through the Eastern District of Texas, to Lake Charles,

   Louisiana, and other locations yet to be identified. While investigating the DTO, DBA

   agents have seized multi-pound quantities of cocaine and marijuana. DBA agents have

   developed confidential sources who have informed DBA agents that the DTO is

   responsible for the importation and distribution of marijuana and cocaine throughout the


  Affidavit-Pa e 15
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 17 of 54 PageID #:
                                    1954




  Continental United States (CONUS). DBA agents have conducted undercover operations

  for purchases of marijuana. Agents know that the DTO continues to utilize cellular

  phones to further their criminal enterprise of trafficking narcotics.

          13. On February 25, 2014, intercepted calls over the ROMERO Target

  Telephone #1 indicated that Andre GOINS, aka Fat R t, would be traveling from

  Lake Charles, Louisiana, to purchase cocaine from ROMERO. Intercepted calls also

  indicated that ELIZONDO, who was using the ELIZONDO Target Telephone #1,

  would be supplying the cocaine. At approximately 12:36 p.m., intercepted calls indicated

  that ROMERO had arrived at ELIZONDO s stash house where ELIZONDO S drug

  associate, Edward LNU, ak Eddie LNU, aka Eddie ROBINSON, would distribute the

  cocaine, as ELIZONDO was not at the location. A GPS Tracking Order on the

  ROMERO Target Telephone #1 indicated that he was in a neighborhood located in the

  6800 block of Turtlewood, Houston, Texas. Surveillance agents could not enter the

  neighborhood at the time of the cocaine transaction because it was a gated community

  controlled by access card. Surveillance was then established at a location used by

  ROMERO to hide and distribute narcotics (stash house). At appro imately 2:00 p.m.,

  agents observed ROMERO arrive at the stash house. At approximately 2:15 p.m.,

  agents observed GOINS, who was driving a green Chevrolet Monte Carlo, bearing a

  Louisiana license plate, arrive at the stash house and exit the vehicle. At approximately

  2:45 p.m., GOINS entered the Monte Carlo, where he was followed by surveillance

  agents. GOINS traveled eastbound on US Hwy. 90, where a Jefferson County Sheriffs


  Affidavit-Page 16
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 18 of 54 PageID #:
                                    1955




   Office (JCSO) deputy conducted a traffic stop on im in Beaumont, Texas, which is

   located in the Eastern District of Texas. GOINS denied a consent search of the vehicle.

   A K-9 officer arrived at the scene, at which time the K-9 alerted positively to the vehicle.

   Approximately 18 ounces of cocaine was found inside a hidden, hydraulic compartment

   in the rear seat of the vehicle.

           14. On March 5, 2014, a JCSO deputy conducted a traffic stop on a grey

   Chevrolet Monte Carlo, bearing a Louisiana license plate, which was being driven by

   Johnathan NORWOOD, ak Snoop . The traffic stop was conducted in Beaumont,

   Texas, which is located in the Eastern District of Texas. The JCSO deputy smelled an

   odor of marijuana and asked NORWOOD for consent to search the vehicle.

   NORWOOD gave consent. The JCSO deputy located approximately $12,000, which

   was found in a hidden compartment in the rear backseat of the vehicle. NORWOOD

   was arrested on state charges of money laundering. Prior to the traffic stop, and with no

   knowledge of JCSO s traffic stop, DEA GRO, based on intercepted calls over the

   ROMERO Target Telephone #1, had established surveillance in the vicinity of

   ROMERO s stash location in an attempt to intercept NORWOOD. Intercepted calls

   indicated that NORWOOD was en route from Lake Charles, Louisiana, to purchase 50

  pounds of marijuana from ROMERO.

          15. On March 21,2014, DEA GRO initiated a wire and electronic intercept

  over the ROMERO Target Telephone #1, and the ELIZONDO Tar et Telephone #1.

  However, upon activation of the interception over ROMERO Target Telephone #1,


  Affidavit-Page 17
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 19 of 54 PageID #:
                                    1956




   ROMERO terminated use of that phone. Intercepted calls over the ELIZONDO Target

   Telephone #1 indicated that ROMERO was now using the ROMERO Target

   Telephone #2 to conduct his narcotics business. Intercepted calls over the ELIZONDO

   Target Telephone #1 indicated that RUBIO, while utilizing the Target Device, supplies

  ELIZONDO with cocaine.

     PRECISE LOCATION INFORMATION DATA FOR THE TARGET DEVICE

           16. Your Affiant expects RUBIO, and others to continue to traffic drugs during

  the period of interception. Authorization for precise location information data of the

  Target Devices will assist investigators in identifying these unknown persons,

  discovering the locations where the drugs are stored, identifying shipments of drugs

  being smuggled into the area, fully identify other co-conspirators, surveilling these drug

  traffickers, and seizing cocaine, and marijuana, and/or other drugs. Without this

  authorization, it is unlikely that many of the participants in this conspiracy will be fully

  identified. Drug dealers go to great lengths to conceal their identity, even from their co¬

  conspirators. If drugs are seized by law enforcement or anyone in the organization is

  arrested before they are folly identified, it is very likely that they will flee the area,

  possibly to Mexico, and make positive identification much more difficult if not

  impossible. Based on the foregoing, there is probable cause to believe that the precise

  location information data will lead to additional evidence of the aforementioned offenses,

  as well as assist in the identification of individuals who are engaged in the commission of

  these offenses and related crimes.


  Affidavit-Page 18
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 20 of 54 PageID #:
                                    1957




                      PERTINENT TELEPHONE CONVERSATIONS

           17. As set forth below, your Affiant has provided a synopsis of pertinent

  telephone conversatio s of RUBIO, and pertinent electronic messages from RUBIO,

  who is using Target Device. The conversations support your Affiant s assertion that

  there is probable cause to believe that the Target Device is a vital organizational tool

  used in the furtherance of narcotics trafficking. Your Affiant further asserts that the

  Target Device has been used, is being used, and will continue to be used by RUBIO, and

  members of the organization, as command and control telecommunication devices to

  relay orders, to discuss pertinent drag-related information, and to schedule appointments

  in furtherance of the narcotics trafficking/money laundering organization. Your Affiant

  believes that further investigation of the individuals identified in the Houston, Texas, and

  suirounding areas, to include the interception of wire and electronic communications

  requested in this order, will reveal information and evidence that will not be gained by

  the investigations in cities yet to be determined. By investigating the individuals

  operating in the Houston, Texas, and surrounding areas, your Affiant believes it will be

  possible to identify storage locations and transportation facilities used by the

  organization, additional sources of the controlled substances, shipments of controlled

  substances and members, or associates of the organization who operate in the Houston,

  Texas, and surrounding areas and other cities yet to be determined, with the ultimate goal

  of locating the international source of supply.

          18. Without the interception of wire communications over the Target Device,


  Affidavit-Page 19
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 21 of 54 PageID #:
                                    1958




   law enforcement agents will never be privy to all of the details needed to understand all

   aspects of this large scale, drug traff cking enterprise, nor will they be able to identify the

   ultimate Mexican source of supply to the DTO. The following paragraphs provide a

   synopsis of the calls intercepted over the Target Device:

                                       TARGET EVICE

           19. On March 24, 2014, at approximately 11:11 a.m., based on a DEA GRO

   wire intercept over the ELIZONDO Target Telephone #1, ELIZONDO, placed a call

   to RUBIO, who was using the Target Device. The following is a partial transcript from

   this call:

   ELIZONDO HEY, UH... I NEED A SLIT, DUDE.

   RUBIO: ALL RIGHT.

  ELIZONDO BUT AT... BUT AT MY PAD, DUDE.

  RUBIO: ALL RIGHT. AT WHAT TIME?
  ELIZONDO LIKE AS SOON AS YOU CAN.

  RUBIO: OKAY. [U/I]...

                                      [VOICES OVERLAP]
  ELIZONDO :LI~LIKE HOW LONG YOU THINK?

  RUBIO: UH, LET ME GET IT READY, BRO .

  ELIZONDO:OKAY, OKAY, CALL ME WHEN YOU LEAVING THEN.
  RUBIO: ALL RIGHT, BRO .

  ELIZO DO.ALL RIGHT.

          20. Based on your Affiant’s training and experience ith this investigation and


  Affidavit-Page 20
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 22 of 54 PageID #:
                                    1959




   discussions your Affiant has had with other agents, investigators and analysts involved in

   this case, your Affiant believes that in the aforementioned conversation, RUBIO and

   ELIZONDO discussed RUBIO supplying one half kilogram of cocaine to ELIZONDO.

   ELIZONDO said, Hey, uh.. .1 need a split, dude. Your Affiant knows, based on his

   experience in this investigation and knowledge of the code words used by this DTO, that

   ELIZONDO used “split to refer to one half (1/2) kilogra of cocaine. RUBIO

   confirmed the cocaine order. RUBIO and ELIZONDO then discussed the location and

   ime frame as to when the cocaine will be delivered to ELIZONDO.

           21. On April 5, 2014, at approximately 10:53 p.m., based on a DEA GRO wire

  intercept over the ELIZONDO Target Telephone #1, ELIZONDO, received a call

  from RUBIO, who was using the Target Device. The following is a partial transcript

  from this call:

  ELIZONDO.THAT SCRAPPIN.

  RUBIO: WHAT S UP, BRO?

  ELIZONDO: [U/I]
                                    [VOICES OVERLAP]
  RUBIO: I TOOK... I TOOK ALL FUCKING DAY ALREADY. [U/I]

  ELIZONDO: [LAUGHS]
  RUBIO: IT’S [STAMMERS] YOUR NIECE’S FAULT, YOUR COUSIN A D
                  SISTER OVER THERE.

  ELIZONDO: [LAUGHS] DAMN.
  RUBIO: YOU WANT ME TO COME THROUGH OR WHAT? OR

  Affidavit-Pa e 21
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 23 of 54 PageID #:
                                    1960




                      [STAMMERS] YOU AL EADY GOT SOME? YOU ALREADY
                      STRAIGHT?
                                      [VOICES OVERLAP]
   ELIZONDO:NAH. [STAMMERS] I WAS... NAH, I WAS JUST... I WASN T EVEN

                      IN NO RUSH, BUT [STAMMERS] I’M ONLY GOING TO NEED THE...

                      [STAMMERS] I WANTED THE NINE (9) EARLIER, BUT MY

                      HOMEBOY... HE [U/I].

                                      [VOICES OVERLAP]
   RUBIO: IT’S NO PROBLEM. THE SPLIT?

   ELIZONDO.RIGHT, DUDE.

   RUBIO: DO I TAKE IT TO YOU OR WHAT?

   ELIZONDO: YE AH. RIGHT NOW... LET ME CALL EDDY REAL QUICK, FOOL.

                      I’LL CALL YOU IN A LITTLE BIT. LET ME MAKE SURE HE’S

                      THERE.

  RUBIO: OKAY, CALL ME SO IF NOT, SO...SO...

                                     [VOICES OVERLAP]
  ELIZONDO:[STAMMERS] ALL RIGHT. I’LL CALL YOU IN A LITTLE BIT,
                  DUDE.

  RUBIO: ALL RIGHT, BRO.

          22. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, RUBIO and

  ELIZONDO discussed RUBIO supplying one half (1/2) kilogram of cocaine to

  Affidavit-Pa e 22
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 24 of 54 PageID #:
                                    1961




   ELIZONDO. ELIZONDO said, ...I wanted the nine (9) earlier, but my homeboy...he

   [U/I]. Your Affiant believes ELIZONDO first wanted nine (9) ounces of cocaine, but

   then wanted a half (1/2) kilogram. RUBIO said, I s no problem. The split?

   ELIZONDO confirmed. As discussed in paragraph 20, your Affiant knows that this

   DTO uses “split” to refer to one half (1/2) kilogram of cocaine, and that, in this

   conversation, ELIZONDO ordered a “split” from RUBIO. ELIZONDO said, “Let me

   call Eddy real quick.. .Let me make sure he s there. Your Affiant believes

   ELIZONDO was going to call Edward LNU to see if he (Edward LNU) is at a location

   ELIZONDO uses to store and distribute narcotics so Edward LNU can receive the

   cocaine.


          23. On April 9, 2014, at 12:05 p.m., RUBIO, who was using the Target

   Device, received a text message from ELIZONDO, who was using the ELIZONDO

   Target Telephone #1. The following is a transcript of the electronic message:

  ELIZONDO: “Ok I jeed two splits.let mw onow whejbu fmna come cuz ik at the gym.”

          24. Based on your Affiant’s training and e perience with this investigation and

   discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned text message RUBIO received

   an order for two (2) half kilograms of cocaine from ELIZONDO. Your Affiant believes

  that ELIZONDO used “split to refer to one half (1/2) kilogram of cocaine.

  ELIZONDO ordered two (2) “splits for a total of one (1) kilogram of coc ine from

  RUBIO.


  Affidavit-Page 23
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 25 of 54 PageID #:
                                    1962




           25. On April 9, 2014, at 1:07 p.m., RUBIO, who was using the Target Device,

   sent a text message to ELIZONDO, who was using the E IZONDO Tar et Telephone

   #1. The following is a transcript of the electronic message:

   RUBIO: On d way.

           26. Based on your Affiant s training and experience with this investigation and

   discussions your Affiant has had with other agents, investigators and analysts involved in

   this case, your Affiant believes that in the aforementioned text message RUBIO advised

   that he (RUBIO) was on his way to deliver the two (2) splits of cocaine, as discussed

   in paragraphs 23-24.

          27. On April 26, 2014, at approximately 12:10 p.m., based on a DEA GRO

  wire intercept over the ELIZONDO Target Telephone #1, ELIZONDO, received a call

  from RUBIO, who was using the Target Device. The following is a partial transcript

  from this call:

  RUBIO: YEAH.

  ELIZONDO:WHAT UP?

  RUBIO: YOU WERE SAYING BOSS?

  ELIZONDO:UH, I GOT A HOMEBOY THAT NEEDS A... A "MICHA" (HALF)

                  DUDE. I WANTED TO SEE IF YOU WANTED TO DO IT AND SHIT.

  RUBIO: YEAH. BUT I’LL GIVE YOU THE WHOLE THING, RIGHT?

  ELIZONDO:YEAH, YEAH, YEAH. WELL HE... MY HOMEBOY NEEDS THE...

                  AND THEN I GOT ONE (1) THAT WOULD ALSO BE NEEDING THE

  Affidavit-Page 24
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 26 of 54 PageID #:
                                    1963




                      SPLIT, DUDE.

   RUBIO: YEAH, I GOT YOU. I M FIXING TO BE IN MY WAY IN ABOUT

                      TWENTY (20), THIRTY (30) MINUTES BRO.

           28. Based on your Affiant s training and experience with this investigation and

   discussions your Affiant has had with ot er agents, investigators and a alysts involved in

   this case, your Affiant believes that in the aforementioned conversation, RUBIO and

   ELIZONDO discussed RUBIO supplying one half (1/2) kilogram of cocaine to

   ELIZONDO. ELIZONDO said, Uh, I got a homeboy that needs a...a micha

   dude... Your Affiant knows that the English translation for micha, is half.” Your

   Affiant believes ELIZONDO’S homeboy needs a half kilogram of cocaine. RUBIO

   then said, “Yeah. But I’ll give you the whole thing, right? Your Affiant believes

   RUBIO used “whole to refer to one (1) kilogram of cocaine, and that he (RUBIO)

   asked ELIZONDO if he (RUBIO) should give him (ELIZONDO) the one (1) kilogram

   of cocaine. ELIZONDO said, “Yeah, yeah, yeah. Well he...my homeboy needs

  the...[U/I] and then I got one (1) that would also be needing the split, dude. Your

  Affiant believes ELIZONDO advised that he would take the one (1) kilogram of cocaine

  because his “homeboy needed half a kilo, and an unknown customer also needs a

  “split. Your Affiant knows, based on his experience with this investigation, that

  ELIZONDO uses the code word, “split, to refer to one half (1/2) kilogram of cocaine.

          PEN REGISTER AND TOLL ANALYSIS OF THE TARGET DEVICE

          29-A. As pail of this investigation, based on phone toll records, your Affiant has


  Affidavit-Page 25
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 27 of 54 PageID #:
                                    1964




   message between this number and the Target Device occurred on May 9, 2014. See

   paragraphs 11-L, and 21-22.

           On March 23, 2014, at approximately 7:17 p.m., ELIZONDO, who was using the

   ELIZONDO Target Telephone #1, received a call from Edward LNU, aka Eddie

   LNU, aka Eddie ROBINSON, who was using (713) 494-2813. The following is a

   partial transcript from this call:

   ELIZONDO:[ASIDE. [U/I].] [BACKGROUND: UF: [U/I]...] WHAT S GOING ON,
                      EDWARD?
   EDWARD: [U/I], OKAY. THAT’S FINE. NO, I JUST CALLED, UH, UH-UH... UH,

                  DAN...


                                        [VOICES OVERLAP]
  ELIZONDO :DAN?
  EDWARD: UH, YEAH, DAN THE MAN. HE’S GONNA COME AND GRAB

                  THREE (3) REAL QUICK.
  ELIZONDO:OH, YEAH? IS SCRAPPY STILL THERE?
  EDWARD: YEAH, YEAH, HE’S STILL RIGHT HERE. [U/I]...

                                        [VOICES OVERLAP]
  ELIZONDO:OH, OKAY. HOW’S THE WORK LOOK?

  EDWARD: IT LOOKS GOOD, LOOKS GOOD, IT’S SHINY AND EVERYTHING.

          Based on your Affiant’s training and experience with this investigation, and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Af iant believes that in the aforementioned call, ELIZONDO and

  Ed ard LNU discussed a three (3) ounce cocaine deal. Edward LNU said, Uh, yeah,
  Affidavit-Page 27
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 28 of 54 PageID #:
                                    1965




   dan the man. He s gonna come a d grab three (3) real quick. Your Affiant knows that

   Edward LNU is a facilitator of cocaine for ELIZONDO, and also has his (Edward

   LNU) own cocaine customers. Your Affiant believes an LNU, aka Dan the man, is

   going to pick up three (3) ounces of cocaine from Edward LNU. ELIZONDO asked,

    ...is Scrappy still there? Edward LNU confirmed. Your Affiant believes RUBIO

   was the source of the three ounces of cocaine. ELIZONDO then asked, “Oh, okay.

   How’s the work look? Your Affiant believes ELIZONDO used “work to refer to

   cocaine, and inquired about the quality of the cocaine. Edward LNU said, “It looks

   good, looks good, it’s shiny and everything. Your Affiant believes Edward LNU was

   describing the cocaine that he (Edward LNU) had in his possession. Your Affiant

   knows that drug traffickers commonly describe cocaine as “shiny.

                               NEED FOR INTERCEPTION

          30. The requested authorization for the wire intercept over the Target Device,

   is necessary because normal investigative procedures have been employed, but have

   failed in achieving the goals of the investigation. This narcotics organization is a large

   scale drug trafficking and money laundering organization, based in Houston, Texas, and

   surrounding areas. The organization has numerous drug cells operating in cities

  throughout the United States, many of which have yet to be determined. It is this

  investigation’s goal to identify the distribution routes for this DTO, as well as other

  distribution points throughout the United States, and to identify the ultimate source of

  supply located in the Republic of Mexico. Your Affiant also believes that further


  Affidavit-Page 28
    Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 29 of 54 PageID #:
1
                                        1966




      investigation of the organization will assist law enforcement in discovering additional

      members of the organization, not only in the Houston, Texas, and surrounding areas, but

      in other areas throughout the United States, as well as the Republic of Me ico.

              31. As stated above, the immediate goal of this investigation is to dismantle the

      Houston, Texas, and surrounding areas, cell of the organization, and to identify the

       ultimate source of supply. Information obtained from the seizures, as discussed in

       paragraphs 13-14, have not yet permitted investigating agents to identify all the co¬

       conspirators involved in this organization, the locations where the drugs are stored, the

       drug proceeds, and records of illicit activities can be found, nor the exact manner and

       means by which drugs are imported, transported, concealed or delivered or money

       transported or stored. The foil scope of the drug trafficking and money laundering

       activities of this large scale narcotics trafficking organization have not yet been revealed

       nor has court room quality evidence been found sufficient to charge the Target Subjects.

       It is your Affiant s belief that RUBIO, and other high ranking members of this DTO, are

       responsible for distributing shi ments of cocaine, and marijuana transported from the

       Southwest Border into Houston, Texas, and sur ounding areas. To successfully identify

       and ultimately dismantle the entire organization, and to identify the source of supply, it is

       essential to intercept the wire and electronic communications of the Target Device.

               32. Your Affiant believes that the interception of conversations to and from the

       Target Device is necessary to meet the goals of this investigation. Based upon your

       Affiant s training, experience, knowledge of this case, and conversations with other


       Affidavit-Page 29
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 30 of 54 PageID #:
                                    1967




   agents and investigators, your Affiant believes the information gleaned through court

   authorized intercepted conversations will demonstrate that the Target Device has been

   used, is being used, and will likely to continue to be used to orchestrate the smuggling,

   transportation, and distribution of narcotics to various locations in the United States.

   Your Affiant believes that the interception of conversations will ultimately lead to the

   source of supply located in the Republic of Mexico. Your Affiant believes when these

   smuggling, transportation, and distribution ventures are successful, the Target Device

   will be utilized to arrange for the proceeds derived from the sale of the drags, to be

   collected, concealed, and transported from the United States to the Republic of Mexico.

          33. Your Affiant submits that the interception of wire and electronic

   co munications to and from the Target Device would permit agents to ascertain the

   more finite details concerning the illicit activities of this DTO. Based upon your

   Affiant s training and experience, your Affiant expects that the interception of wire and

   electronic communications to and from the Tar et Device will reveal the methods and

   routes used by the RUBIO, when distributing drags throughout the Houston, Texas and

   surrounding areas, as well as other cities in the United States. The interception of the

   conversations over the Target Device will provide a more complete picture of the inner-

  workings of the DTO s distribution and trafficking efforts and facilitate the gathering of

  evidence sufficient to prove, beyond a reasonable doubt, the illegal nature of RUBIO s

  activities. Furthermore, the interception of conversations over the Target Device will

  provide a more complete picture of the source of supply, believed to be located in the


  Affidavit-Page 30
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 31 of 54 PageID #:
                                    1968




   Republic of Mexico. Based upon your Affiant s training and experience, your Affiant

   expects that the interception of wire and electronic communications over the Target

   Device will also enable agents to further identify the individuals who actually transport,

   store, and distribute the drugs and the cash proceeds, and also to locate the drugs,

   currency, and storage locations.

           34. Without authorization to intercept the wire the electronic communications

   to and from the Tar et Device, your Affiant believes it is highly improbable that agents

   would be able to make seizures, identify and ar est key members of this drug trafficking

   and money laundering enterprise, nor determine the respective roles and relationships of

   individuals in this entei rise. Also, it would be improbable that agents could identify all

   the individuals who oversee this operation and those who carry out the day to day

   activities for this DTO, and other coconspirators, to import, receive, conceal, buy, sell or

   otherwise deal in drugs and facilitate the laundering of drug proceeds. Without the

   requested authorization, it would also be improbable that agents would be able to identify

   all the methods employed by this entei rise to import, transport, and distribute its

   narcotics proceeds.

       UNAVAILABILITY OF ALTERNATIVE INVESTIGATIVE TECHNIQUES

           35. Numerous investigative techniques usually employed in an investigation of

   this nature have been tried and have failed, reasonably appear unlikely to succeed if they

   are tried, or are too dangerous to employ. These techniques are described below.

                                      Physical Surveillance


   Affidavit-Page 31
 Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 32 of 54 PageID #:
5
                                     1969




            36. During January through April 2014, DEA Galveston Resident Office

    Special Agents and Task Force Officers have conducted surveillance on members of this

   DTO, to include ELIZONDO, and/or ROMERO. On January 8, 2014, surveillance was

   initiated on ROMERO, based on a three (3) pound controlled marijuana buy (see

   paragraph 46) between ROMERO and CS #1. After the narcotic transaction, agents

   attempted to follow ROMERO, to identify other co-conspirators and/or locations utilized

   by the DTO. ROMERO was observed continuously changing speeds and changing

   lanes of travel while looking in his mirrors for vehicles that may be following. Agents

   lost sight of ROMERO after he made an erratic tu , in what was believed to be a heat

   run. A heat ran is a method used by drag traffickers to drive eiratically and

   unpredictably in an attempt to observe or identify any law enforcement officers.

           37. On January 23, 2013, agents conducted surveillance on ROMERO prior to

   and after a controlled buy of marijuana (see paragraph 46) between ROMERO and CS

   #1. During surveillance, agents observed a Hispanic male arrive at ROMERO s stash

   house, located at 558 Dale Street, Houston, Texas 77060. Agents observed the Hispanic

   male exit his vehicle and remain in the driveway of the stash house and did not appear to

   be using the phone. Agents observed the Hispanic male continue standing in the

   driveway, nervously looking up and down Dale Street, appearing to conduct counter

   surveillance. CS #1 later stated he/she was advised by ROMERO that the Hispanic male

   was one of his workers.

           38. On February 25, 2014, surveillance was conducted on ELIZONDO, in


   Affidavit-Pa e 32
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 33 of 54 PageID #:
                                    1970




   connection with his supplying cocaine to ROMERO. Surveillance was difficult because

   ELIZONDO is believed to live in a gated community where entiy and exit is with an

   access card. Furthermore, when the cocaine deal was taking place, intercepted calls

   indicated that ELIZONDO was not at the location when the cocaine was being

   distributed.

           39. On March 3, 2014, surveillance was established at a Houston, Texas,

   location known to be used by ROMERO to conduct narcotics business. As has been

   ROMERO s pattern, he would drive in a manner consisting of trying to elude and/or

   detect law enforcement. ROMERO would drive at slow speeds in which he appeared to

   be looking at vehicles. He was also observed driving around the block, in what is

   commonly referred to as squaring the block, in an effort to observe law enforcement.

          40. On March 27, 2014, based on intercepted calls over the ELIZONDO

   Target Telephone #1, surveillance was established at a Houston, Texas, location

   believed to be used by ELIZONDO to store and distribute cocaine. ELIZONDO

   provided an address, 9226 Wilcrest, Houston, Texas, to a security camera company as a

   location where he (ELIZONDO) wanted surveillance cameras installed. Surveillance

   agents observed ELIZONDO speaking with an unknown male that drove a pickup truck

  that had a security company name on the truck’s door. Your Affiant believes

  ELIZONDO was having surveillance cameras installed in an effort to thwart law

  enforcement detection and/or to prevent being robbed, or this location burglarized. Your

  affiant believes this residence is not occupied, but only used to store and distribute


  Affidavit-Page 33
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 34 of 54 PageID #:
                                    1971




   cocaine. In addition to the difficulty of being observed by surveillance cameras, this

   location is very difficult to observe due to the physical location. The location is a very

   small condominium complex, ith entrance by a garage and a front door. The front door

   entrance has a single lane road with no sidewalks or parking lots in which to view anyone

   approaching this door. The garage entrance has no areas to covertly park to view who

   enters that area.

           41. On April 1, 2014, based on intercepted calls over the ELIZONDO Target

   Telephone #1, surveillance was established at 9226 Wilcrest, Houston, Texas, a location

   believed to be used by ELIZONDO to store and distribute cocaine. As discussed in the

   previous paragra h,, surveillance is very difficult due to the physical location, as well as

   the possibility of detection by surveillance cameras. Surveillance was established

   because RUBIO was going to supply ELIZONDO with cocaine. Due to the incoming

  and outgoing traffic, and the physical location of the residence, RUBIO was never able to

  be seen delivering the cocaine. Again on April 9, 2014, surveillance was established at

  this same location, based on an intercepted text message over the ELIZONDO Target

  Telephone #1, which indicated that RUBIO was enroute to deliver cocaine. Surveillance

  observed a Hispanic male, later identified as RUBIO, who was driving a gray BMW,

  enter the parking lot, and then drive out of sight. An intercepted text message indicated

  that RUBIO was at the location. RUBIO was later seen walking away from the 9226

  Wilcrest garage area. Mobile surveillance was conducted on RUBIO. RUBIO was

  observed driving in a manner consistent with trying to detect law enforcement. On


  Affidavit-Page 34
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 35 of 54 PageID #:
                                    1972




   multiple instances, he would turn on his right turn indicator, and then tu left, and vice

   versa. Agents eventually lost sight of RUBIO in a condominium complex in Houston,

   Texas, here RUBIO is believed to reside.

          42. On April 19, 2014, based on intercepted calls over the ELIZONDO Target

   Telephone #1, surveillance was established at 9226 Wilcrest, Houston, Texas.

   Intercepted calls indicated that RUBIO would be supplying ELIZONDO with one half

   (1/2) kilogram of cocaine. Intercepted calls indicated that once ELIZONDO received

   the cocaine, he would distribute it to J GARCIA. GARCIA would then distribute to

   an unknown customer that was traveling from Austin, Texas to pick up the cocaine.

   GARCIA was observed entering the arking lot of 9226 Wilcrest. Mobile surveillance

   was established on GARCIA in an attempt to seize the cocaine once it was distributed to

   the unknown Austin customer. However, during the surveillance, GARCIA placed calls

   to ELIZONDO and advised him that he was being followed. GARCIA told

   ELIZONDO that two vehicles fitting the description and color of two surveillance units

   were following him. Surveillance then lost sight of GARCIA when they increased the

   surveillance distance.

          43. Based on your Affiant s training, and experience, and knowledge your

  Affiant has of this investigation, your Affiant believes that attempts to conduct regular

  and/or frequent physical surveillance on RUBIO, and/or his co-conspirators, is likely to

  result in possible detection of law enforcement through their own counter-surveillance

  efforts and would adversely affect the investigation. Physical surveillance, if not used in


  Affidavit-Pa e 35
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 36 of 54 PageID #:
                                    1973




   conjunction with other investigative techniques, including the interception of wire and

   electronic communications over targeted telephones, is of limited value. Even if highly

   successful, physical surveillance does not always succeed in gathering evidence of the

   criminal activity under investigation. It is an investigative technique used to confirm

   meetings between alleged co-conspirators and often only leaves investigators to speculate

   as to the purpose of the meetings. It is also a technique used to corroborate information

   obtained from cooperating individuals. Further, physical surveillance of alleged co¬

   conspirators will not establish, conclusively, the elements of subjects violations and has

   not, and most likely will not, establish conclusively the identities of various co¬

   conspirators. Prolonged or regular physical surveillance of the targets would most likely

   be noticed causing the targets to become more cautious in their illegal activities, to flee to

   avoid further investigation and prosecution, to cause a threat to the safety of any potential

   cooperating individuals and/or undercover agents, or otherwise to compromise the

   investigation.

                            Undercover Police Officers And Agents

          44. Undercover police officers. or agents have not been used in this

   investigation due to ROMERO advising CS #1 that he (ROMERO) does not want to

   meet anyone that he (ROMERO) does not know. Also, no undercover officers have

   been able to be introduced to RUBIO or ELIZONDO. Due to this DTO limiting

   outsiders into their inner circle, like most high level drag trafficking organizations, it is

  impossible for an undercover officer or agent to infiltrate the organization. Based on


  Affidavit-Page 36
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 37 of 54 PageID #:
                                    1974




   your Affiant s trai ing and experience, your Affiant knows that most high-level drug

   trafficking organizations are extremely selective in choosing the persons with whom they

   will conduct, or even discuss, illegal narcotics activities. Due to the close and secretive

   nature of narcotics trafficking organizations, it is both highly unlikely and very dangerous

   for n undercover officer or agent to attempt to infiltrate the upper echelons of such an

   organization. Your Affiant believes that the utilization of undercover officers or agents

   is, at best, of limited value. Your Affiant reasonably believes that if an undercover

   officer or agent were successfully inserted within this DTO, they would only be privy to

   limited information because of the degree to which the organization maintains the

   division between and among its members and their respective duties and assignments.

   Undercover officers or agents would not obtain information regarding the foil scope of

   the organization’s illegal activities or names and identities of its members. Your Affiant

   believes that RUBIO, and other members of this organization are unlikely to associate

   with individuals other than their long-time associates, and if contact occurred between

   and among the undercover agents, such contact will unlikely produce evidence of the foil

   scope of the organization’s criminal activity to the extent necessary to meet the objectives

   and goals of this investigation.

                                      Cooperating Informants

          45. Agents have been able to utilize two (1) cooperating sources to obtain

  information and to make controlled purchases of narcotics from ROMERO. CS #1 has

  been proven credible and reliable in providing information regarding this investigation’s


  Affidavit-Page 37
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 38 of 54 PageID #:
                                    1975




   targets, methods of operation, and associates. CS #l s informatio has bee verified

   based on recorded conversations, debriefings, pen register/toll record analysis,

   surveillance, and prior reports and intelligence. CS #1 is currently out on bond and is

   working with agents for consideration of a lesser sentence on his federal charge of

   Conspiracy to Possess with Intent to Distribute Cocaine. No future indictment of CS #1

   is pending.

          46. CS #1 has been able to make two (2) controlled purchases for a total of six

   (6) pounds of marijuana from ROMERO. During each purchase, CS #1 has had to tell

   ROMERO that each purchase was only a sample for another customer. This is due to

   ROMERO typically not selling small quantities of marijuana, which in both

   circumstances, was three (3) pounds of marijuana. CS #1 advised ROMERO usually

   sells one-hundred (100) pound quantities of marijuana. While the controlled purchases

  have helped extend this investigation, it has not allowed agents to fully identify the scope

  of this DTO and i entify other co-conspirators or the source of supply. While CS #1 still

  remains useful, your Affiant believes that further controlled purchases will not result in

  anymore evidentiary value against ROMERO or this DTO, nor will it fully accomplish

  the goals of this investigation which have already been stated.

          47. CS #2 has been proven credible and reliable in roviding information

  regarding this investigation s targets, methods of operation, and associates. CS #2’s

  infon ation has been verified based on debriefings, pen register/toll record analysis,

  surveillance, and prior reports and intelligence. CS #2 does not have any pending


  Affidavit-Page 38
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 39 of 54 PageID #:
                                    1976




   charges or indictments. CS #2 is working with agents for monetaiy purposes only. CS

   #2 has o ly been able to provide information on SMITH and cannot actively infiltrate the

   DTO.

          48. During the interception period, no OS s have been able to be introduced to

   RUBIO.

          49. Given these circumstances, the need to employ alte ative investigative

   techniques, such as the interception of wire and electronic communications to and from

   the Target Device, becomes . all the more imperative. Without the requested

   authorization to intercept wire and electronic communications to and from the Target

   Device, it is highly unlikely that agents and investigators will be able to identity

   additional co-conspirators, locations of stash houses, or other aspects of this

   organization s illicit operation, especially the Mexican source of supply. Your Affiant

   further believes that the present investigation would not, without the evidence available

   through the requested authorization for wire interception, result in a successful

   prosecution of all participants of this enterprise.

                                 Use Of Grand Jury Subpoenas

          50. Based on your Affiant’s training and experience with Grand Jury

   Subpoena’s, these types of records provide limited information concerning one of many

  facets of this investigation. Your Affiant believes the issuance of grand jury subpoenas

  to persons believed to be involved in this conspiracy and compellin them to testify

  before a federal grand jmy would most likely be unsuccessful in achieving the stated


  Affidavit-Page 39
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 40 of 54 PageID #:
                                    1977




   goals of this investigation. If t e targets of t is investigation, their co-conspirators, and

   other participants be called to testify before a federal grand jury, they would likely be

   uncoo erative and invoke their Fifth Amendment privilege not to testify. Further,

   granting such persons immunity fro prosecution would likely prevent prosecution of the

   most culpable members of this organization and could not ensure that such immunized

   witnesses would provide truthful testimony before the grand jury. Additionally, the

   serving of grand jury subpoenas upon the targets and/or their co-conspirators would only

   further alert the targets nd/or their co-conspirators to the existence of this investigation,

   thereby causing them to become even more cautious and circumspect in their activities, to

   flee to avoid further investigation or prosecution, or to otherwise compromise this

   investigation.

                            Intervie s Of Subjects And Associates

          51. On Febraary 25, 2014, as discussed in paragraph 13, Andre GOINS, aka

    Fat Rat, was found with one half kilogram of cocaine that he received from

   ROMERO. GOINS denied that he was the owner of the cocaine, and did not provide

   any infomation in connection with the cocaine. GOINS was released, pending future

   indictment. On March 5, 2014, as discussed in paragraph 14, Johnathan NORWOOD,

   aka Snoop,” was found with appro imately $12,000.00 USC that was to be used to

  purchase marijuana. NORWOOD denied any knowledge of the cash. NORWOOD

  was arrested on state charges of money laundering. NORWOOD was released after he

  posted a bond, and is awaiting judicial proceedings. Based on your Affiant s traini g and


  Affidavit-Page 40
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 41 of 54 PageID #:
                                    1978




   experience, your Affiant believes that interviews of subjects or their known associates

   would produce insufficient information concerning the identities of individuals involved

   in the conspiracy, the source of the drugs, financing, the location of records, drugs, drug

   proceeds, or other pertinent information regarding the subject crimes under investigation.

   Your Affiant also believes that any responses to the interviews would contain a

   significant number of half-truths and untruths diverting the investigation with false leads

   or otherwise frustrating the investigation or be of limited value. Additionally, such

   interviews would likely result in non-targeted interviewees alerting the members of this

   DTO, thereby compromising the investigation and resulting in the possible concealment,

   movement or destruction of relevant documents, narcotics, drag proceeds and/or other

   evidence

                             Pen Register/Toll Record Analysis

          52. The use of pen registers and toll record analysis have been of some

   assistance in this investigation to identify some co-conspirators and secure the telephone

  numbers and addresses of others believed to be associated with the Target Subjects.

  However, the mere fact that the Target Subjects and their associates are known to

  communicate over certain telephones provides neither complete evidence of the crimes

  under investigation nor the content and purpose of such communications. Without

  authorization to intercept the wire and electronic co munications to and from the Target

  Devices, strides toward obtaining evidence regarding the full scope and activities of

  RUBIO, and this DTO cannot be made. Interception of wire and electronic


  Affidavit-Pa e 41
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 42 of 54 PageID #:
                                    1979




   communications is necessary in this case to obtain the conte t of telephone conversations

   your Affiant believes are occurring, based on the volume of calls made to persons whose

   phones are not currently being intercepted.

                               GPS CELLULAR TRACKING ORDERS

           53. Often times an investigation is hindered because agents are not able to locate

   members of the DTO while a drug transaction is taking place. GPS tracking orders have been

   used throughout this investigation to locate the targets of this investigation during drug

   transactions, to identify co-conspirators, and to confirm the identity of the users of the Target

   Device. However, often times, as was described in paragraph 13, the main target of the

   investigation, i.e., ELIZONDO, may not be at the location where the drug transaction is taking

   place. While the tracking orders are helpful, often times they are unreliable. For example, the

   exact locations of the cellular phones are not always provided. Often times the result is a

    failure indicating no location is provided. Other times, only the cell site/tower is provided. As

  with most large DTO s, the higher level members of the organization rarely handle the narcotics

  or drug proceeds, leaving those fu ctions to the lower level members of the DTO. While

  tracking orders may be on, for instance, RUBIO, they may order a subordinate, who we do not

  have a tr cking order on, to deliver the drugs or pick up the drug proceeds. A tracking order may

  not be installed on the cellular phone of the subordinate.

                                          Search Warr nts

          54. The use of search warrants as an investigative tool often provides good

  evidence of the crimes bei g committed and enables agents to identify the perpetrators of

  the crime and obtain evidence to use in a prosecution. However, in this investigation.


  Affidavit-Page 42
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 43 of 54 PageID #:
                                    1980




   agents have not as yet been able to identify and locate all of the members of this

   organization in the Houston, Texas, and surrounding areas. Even if agents identified key

   locations or residences used by members of this organization, your Affiant believes that

   enforcement actions, such as the execution of search warrants, at the homes or businesses

   of one or more members of the organization will adversely affect the investigation s

   focus on other members of the organization. Specifically, your Affiant does not believe

   that executing a search warrant at the residence of RUBIO, or other locations that have

   been identified in this investigation, would result in the seizure of drugs or other evidence

   without specific information that evidence is being stored at that location at the specific

   time of the executing the search warrant. Based on your Affiant’s training and

   experience, your Affiant knows that leaders of a narcotics organization rarely store

   narcotics at their residences or business, and seldom frequent the locations where

   narcotics are stored.

          55. Additionally, the e ecution of a search warrant would jeopardize the goal

   of dismantling the entire cell of this organization including identifying the source of

   drugs distributed by this organization. Based on your Affiant’s training and experience,

  your Affiant knows that once the residence or business location of one member of the

  organization is searched, other members of the organization are likely to destroy evidence

  located within their own residences or businesses or move evidence to unknown

  locations, or in an effort to avoid apprehension and prosecution, would flee the

  jurisdiction. Your Affiant believes that executing a search warrant at the suspected stas


  Affidavit-Page 43
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 44 of 54 PageID #:
                                    1981




   locations at 558 Dale Street, and 9226 Wilcrest, Houston, Texas, would not lead to the

   arrest of key members of this DTO, nor dismantle this DTO, and would adversely affect

   the progress that has already been made in this investigation. Therefore, to successfully

   identify the members of and dismantle the organization, it is preferable to delay any

   search warrants until agents are prepared to arrest all of the key members of the

   organization. Moreover, while search warrants may be used in this investigation should

   circumstances require immediate action, the execution of search warrants alone are

   unlikely to provide evidence of the entire scope of this criminal enter rise.

        Examination Of Abandoned/Discarded Materi ls Or Refuse -- Trash Runs

           56. No trash has been acquired from the residence of RUBIO because he lives

  in a condominium complex that has a trash receptacle used by all the residents. No trash

  has been acquired at neithe ROMERO or ELIZONDO s residences. As discussed in

  prior affidavits, an older man was seen bu ing trash at ROMERO s stash house. Your

  Affiant believes ROMERO does not leave trash out at this location in an effort to thwart

  law enforcement detection. ELIZONDO is believed to reside in a gated community

  where entry and exit is through use of an access card. No trash has been able to be

  acquired at this location because agents have yet to determine the exact house, due to

  access difficulty. No trash has been able to be acquired at a location used by

  ELIZONDO to store and hide cocaine and/or drag proceeds, because the location is a

  condominium complex with a trash receptacle used by all residents. Acquiring and

  examining discarded trash from targets and subjects’ residences and/or businesses is


  Affidavit-Page 44
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 45 of 54 PageID #:
                                    1982




   frequently conducted by criminal investigators to develop corroborative information or

   investigative leads. At this point in the investigation, no evidence has been acquired that

   could be beneficial to the furtherance of this investigation. Further, based on your

   Affiant s training and experience, your Affiant believes the evidence gained from trash

   runs is rarely of sufficient weight or significance by itself, i.e., if not used in conjunction

   with the interception of wire and electronic communications, to support a conviction for

   the commission of the violations under investigation.

                                      Financial Investigation

          57. A financial investigation is being conducted on this DTO, worked jointly

   with DEA Financial Investigation Team and the Inte al Revenue Service (IRS) Criminal

   Investigations Division. During this interception period, a bank account number has

   been discovered via intercepted phone calls. This bank account number was provided to

   ROMERO so he could wire transfer funds, believed to be drug proceeds, to. This

   financial investigation is still on-going and while the identification of further assets is

   beneficial to this investigation, it is only one of many facets and does not achieve the

   overall goals of identifying the source of supply or dismantling this DTO.

                                         MAIL COVERS

          58. At this point, no mail covers have been used or attempted in this

   investigation. Since there is no indication that the co-conspirators communicate through

  the mail, the only other benefit from a mail cover would generally be to discover

  financial infomation, including which financial institutions are being used to deposit the


  Affidavit-Page 45
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 46 of 54 PageID #:
                                    1983

                                                                   I




   drug proceeds. Multiple bank accounts have been identified via the interception over the

   ELIZONDO Target Telephone #1, and the ROMERO Target Telephone #2.

   Intercepts indicate that the targets of this investigation transport the proceeds from their

   narcotics sales to Mexico by vehicle and may not totally use financial institutions to

   deposit their proceeds. Moreover, the information gained from viewing who the mail is

   going to or coming from, may not provide useful information which could provide

   evidentiary value to the prosecution in this case.

                                          PRIOR TITLE IIPs

           59. During past interception periods, one half kilogram of cocaine was seized

   in the vehicle that GOINS was using to travel back to Lake Charles, Louisiana (see

  paragraph 13). Also, approximately $12,000.00 USC was seized in a vehicle that

  NORWOOD was traveling from Lake Charles, Louisi na, to purchase marijuana from

  ROMERO (see paragraph 14). Your Affiant was able to identify two co-cons irators

  (GOINS, and NORWOOD) that were traveling from Louisiana, which is through the

  Easte District of Te as, to purchase cocaine and marijuana. Intercepted calls over the

  ROMERO Target Telephones indicate that he (ROMERO) purchases marijuana from

  FNU LNU #1, aka Kiki. U on further identification of Kiki, a Title III wire

  intercept is anticipated over his ( Kiki ) cellular phone. Intercepted calls over the

  ROMERO Tar et Telephones also indicated that ELIZONDO was a cocaine source of

  supply, which led to the interception of wire and electronic communications over the

  ELIZONDO Target Telephone #1. Intercepted calls over ELIZONDO Target


  Affidavit-Page 46
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 47 of 54 PageID #:
                                    1984




   Telephone #1 indicates that ELIZONDO purchases marij ana from ROMERO.

   Intercepted calls over the ELIZONDO Target Telephone #1 also indicated that

   RUBIO, who was using the Target Device, supplies cocaine to ELIZONDO. During

   the next thirty (30) day interception period, agents expect to identify RUBIO s source of

   supply, believed to be the connection to the ultimate Mexican source (s) of supply, as

   well as locations used by this DTO to store narcotics and drug proceeds. Agents also

   expect to identify additional co-conspirators, as well as methods used to hide drag

   proceeds.


                                         Minimization

           60. All interceptions will be minimized in accordance with the minimization

  requirements of Chapter 119 of Title 18, United States Code, and all interceptions

  conducted pursuant to this Court s Order will terminate upon attainment of the authorized

  objectives or, in any event, at the end of thirty (30) days beginning the date on which law

  enforcement agents commence monitoring an interception or ten (10) days from the date

  of the Court’s Order, whichever is earlier. Monitoring of communications will terminate

  immediately if it is determined that the conversation is unrelated to communications

  subject to interception under Chapter 119 of Title 18, United States Code. Interception

  will be suspended immediately when it is deteimined through voice identification,

  ph sical surveillance, or othei ise, that none of the Tar et Subjects or any of their

  confederates, when identified, are participants in the conversation, unless it is determined

  during the portion of the conversation already overheard that the conversation is criminal


  Affidavit-Page 47
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 48 of 54 PageID #:
                                    1985




   in nature. Spot monitoring of non-criminal conversations will be done to ensure that

   those conversations have not turned criminal in nature. In the event conversations occur

   in a language other than English, it is expected that an expert or person otherwise fluent

   in that language will be available to monitor and to translate during the interception

   whenever possible. In the event the translator/expert is not a federal agent, the translator,

   whether a language trained support employee or someone under contract with the

   Government, will be under the direct supervision of a federal agent. If, however, such a

   translator is not reasonably available, the following after-the-fact minimization

   procedures have been established pursuant to Title 18, United States Code, Section 2518

   (5): (1) All such foreign language conversations will be intercepted and recorded in their

   entirety; and (2) As soon as practicable after such interception, these conversations will

  be minimized by a translator under the guidance of a federal agent. I believe this

  procedure, which provides for after-the-fact minimization where codes or foreign

  languages are used by the Target Subjects, and when there is no expert reasonably

  available to translate the conversation, complies with Title 18, United States Code,

  Section 2518 (5), and its provisions for specialized minimization procedures, when

  intercepting foreign-language or coded conversations.

          61. It is anticipated that some of the communications will be spoken in the

  foreign language. Conversations will be minimized in accordance with Chapter 119 of

  Title 18, United States Code. These interceptions will also be minimized when it is

  determined, through voice identification, physical surveillance or otherwise, that neither


  Affidavit-Page 48
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 49 of 54 PageID #:
                                    1986




  the Target Subjects, nor their associates, when identified, are participants in the

  conversation unless it is determined during the portion of the conve sation already

  overheard that the conversation is criminal in nature. Even if one or more associates,

  when identified, is a participant in the conversation, monitoring will be minimized if the

  conversation is not crimin l in nature or otherwise i el ted to the offenses undei

  investigation. It is understood that the agents will be permitted to spot check minimized

  conversations to determine whether the conversation has turned criminal in nature, and


  therefore, subject to interception.

           62. All monitoring of electronic communications will be conducted in

   accordance with Chapter 119 of Title 18, United States Code. Each text message will be

  reviewed over a secure system, and based on the identities of the sender and recipient and

  the content of the message, monitoring personnel will determine as soon as practicable

   after interception whether the text message appears to be relevant to the investigation or

   otherwise criminal in nature. If the message is not criminal in nature, the message will be

  marked minimized and not accessed by other members of the investigative team. If the

  message appears to be privileged, it will be marked privileged and secured from access

  by other members of the investigative team. If a text message appears to be relevant to

  the investigation or otherwise criminal in nature, it will be marked “non-minimized

   and may be shared with the other agents and monitors involved in the investigation. If a

  text message is marked “minimized” or privileged,” it will not be disseminated to

   members of the investigative team. All intercepted text messages will be sealed


   Affidavit-Page 49
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 50 of 54 PageID #:
                                    1987




   with the court upon the expiration of the court s order authorizing the interception. It is

   anticipated that the monitoring location will not be staffed at all times, but will be staffed

   at regular hours, at which time intercepted communications will be monitored and read

   (including those intercepted at hours when the location was not staffed). However, even

  when unmanned, the monitoring location will be kept secured with access limited to only

  authorized monitoring personnel and their supervising agents.

                                PERIOD OF INTERCEPTION

          63. It is believed that the facts stated herein establish probable cause to believe

  that the Target Subjects, and others yet unknown are engaged in an ongoing criminal

  enterprise, and that the evidence sought will be intercepted on a continuing basis

  following the first receipt of the particular communications that are the object of this

  request. Therefore, it is requested that the Court order that the interception need not

  terminate when the communications described herein are first intercepted, but may

  continue until the foil scope of the enterprise is developed, including the identities of all

  participants, their places and methods of operation, and the various act vities in which

  they are engaged in furtherance of the enterprise, or for a period not to exceed thirty (30)

  days beginning at the date of this Court’s order for the Target Device.

                             AUTHORIZATION REQUESTED

         64. Therefore, your Affiant submits that probable cause exists to believe that

 the Target Device has been used, is currently being used, and will continue to be used in

 furtherance of the commission of the offenses enumerated in 18 U.S.C. § 2516, namely,


 Affidavit-Page SO
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 51 of 54 PageID #:
                                    1988




  the illegal importing, receiving, conceali g, distributing, buying, selling, or otherwise

  dealing in controlled substances, attempts and conspiracy to do the same, use of a

  communication facility to facilitate the above offenses, in violation of 21 U.S.C. §§ 841,

  843(b), 846, 952, 960, and 963, money laundering and attempts and conspiracies to do

  the same, in violation of 18 U.S.C. §§ 1956 and 1956(h), and engaging in monetary

  transactions in criminally derived properly, and attempts and conspiracies to do the same,

  in violation of 18 U.S.C. §§ 1956(h) and 1957.

           65. IT IS HEREBY REQUESTED that the Order authorizing the interception

  of wire and electronic communications over the Target Device is intended to apply not

  only to the target telephone number listed above, but also to any other telephone number

  subsequently assigned to or used by the instrument bearing the same electronic serial

  number used by the target telephone, within the thirty-day period. The authorization is

  also intended to apply to the target telephone number referenced above regardless of

  service provider, and to background conversations intercepted in the vicinity of the target

  telephone while the telephone is off the hook or otherwise in use.


           66. IT IS FURTHER REQUESTED that, in the event that the service provider

  changes during the course of the interception, interception may continue with the new

  service provider without further order of this Court. The United States will advise the

  Court of the change of service provider in the periodic progress reports submitted to this

  Court.

           67. IT IS FURTHER REQUESTED/ORDERED that based on the mobility of
  Affidavit-Pa e SI
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 52 of 54 PageID #:
                                    1989




   cellular telephones, in the event the target phone is used outside the territorial jurisdiction

   of this court, interceptions may continue in the Southe         District of Texas where the

  Target Device is physically located, and com unications over the Tar et Device will

  first be heard, read, and minimized.

           68. IT IS FURTHER REQUESTED that the court order the authorized

  interception of pertinent background conversations intercepted in the vicinity of the

  Target Device while the instrument(s) is off hook or are othe wise in use; and to

  communications transmitted via the two way radio feature, referred to as push to talk ,

  concerning the above described offices.

           69. IT IS FURTHER REQUESTED, pursuant to 18 U.S.C. §§ 2703(c)(1)(B),

  2703(c)(2), 2703(d), and 3121-3124, that Verizon, Verizon Wireless, Page Plus Cellular,

  AT&T Wireless, Sprint/Nextel Communications, Boost Mobile, Cellco Partners dba

  Verizon Wireless, Cingular Wireless, Vonage, Voicestream Wireless, Vantage, T-

  Mobile, Southwestern Bell Telephone Company, General Telephone Equipment

  Company (GTE), American Telephone and Telegraph Company (AT&T), Metrocall,

  Western Wireless, STPCS Joint Venture, MCI (MCI ONE, MCI Worldcomm), GTE

  Wireless, Air Touch Mobile, Max Tel Communications, Pacific Bell, Bell Atlantic,

  Nevada Bell, Verizon of Texas, Alltel Telephone Company, Cricket Communications,

  and any other person or entity providing electronic communications service in the United

  States whose assistance may facilitate the execution of the order, be ordered to supply the

  following subscriber information:


  Affidavit-Pa e 52
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 53 of 54 PageID #:
                                    1990




                      (A) name;
                      (B) address;
                      (C) local and long dista ce telephone connection records, or records of
                             session times and durations;
                      (D) lengt of service (including start date) and types of service utilized;
                      (E) telephone or instrument number or other subscriber number or
                            identity, including any temporarily assigned network address; and
                      (F) means and source of payment for such service (including any credit
                            card or bank account number) of subscriber to or customer of a
                            wire communications service or remote computing service,
                            for published, non published or unlisted dialing, routing, addressing
                            or signaling information captured during the wire interception on the
                            Target De ice upon oral or written demand by agents of DBA and
                            also be ordered to disclose the location of a cell site/sector (physical
                            address) at call origination (for outbound calling), call ter ination
                            (for incoming calls), and, if reasonably available, during the process
                            of a call for the Target Device.

           70. IT IS FURTHER REQUESTED that the Court direct Verizon to provide

   Special Agents of the DEA a complete listing of all special calling features to the Target

   Device, including, but not limited to: Call Forwarding, Call Waiting, Caller ID, three-

   way Calling, Speed Dialing/Calling (with assigned numbers), Identa-Ring (with

   assigned numbers), Voice Mail or Call Notes, Return Call, Call Block, Call Trace,

   Priority Call (with assigned numbers), and, upon request, to further provide the unbilled

   detailed call records to include but not limited to international calls; and cell site

   information pertaining to the use of the Target Device.

          71. IT IS FURTHER REQUESTED that the aforementioned service providers

  and their agents and employees be directed not to disclose the existence of the

  investigation or the Court s Order to anyone.




  Affidavit-Page S3
Case 1:17-cr-00153-TH-ZJH Document 381-4 Filed 02/12/20 Page 54 of 54 PageID #:
                                    1991




           72. IT IS FURTHER REQUESTED that this affidavit along with the

  application and any related orders be sealed by the Clerk of the Court and remain sealed

  pending further orders by the Court.




                                                  Lffiant •
                                                 Scott Wilkins
                                                 Special Agent
                                                 U.S. Drug Enforcement Administration

  SUBSCRIBED AND SWORN TO BEFORE ME this thef ' lav of May. 2014.




                                                HON. GREGG OSTA
                                                United States Enstrict Judge
                                                Southern District of Texas




  Affidavit-Page 54
